DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Jul. 11, 2022, and is made an Allowance. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The status of claims is as follows: 
Claims 1–20 are remain pending and are examined with Claims 1 and 12 in independent form.
Claims 1–4, 6, 7, 9–15, and 17–20 are presently amended
No Claims are added or cancelled.

Allowable Subject Matter
 
Claims 1–20 are allowed.

EXAMINER’S AMENDMENT
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney of record, James Barta, on August 16, 2022, and by follow-up email on August 18, 2022, as indicated in the attached Interview Summary. Amendments from claims filed Jul. 11, 2021, are indicated by bold underline and deletions are indicated by bold double brackets (“[[ ]]”) and 
1. (Currently Amended) A payment network server for processing a card-not-present transaction associated with a purchaser, the server comprising at least a computer processor and a data storage device, the data storage device comprising instructions operative by the computer processor to:  
(i) receive, from a merchant server, a payment request for a transaction associated with the purchaser, comprising a payment amount for a product, a plurality of contact mechanisms associated with cardholders eligible for a reward associated with the transaction, and details of the reward[[]]; 
(ii) send a selection request using the plurality of contact mechanisms to the cardholders, the selection request comprising the details of the reward, the payment amount and a list of payment cards eligible for the reward; 
(iii) receive, from at least two cardholders of the cardholders eligible for the reward, a selection response collectively comprising at least two card numbers corresponding to at least two payment cards eligible for the reward, and an amount specified by each of the at least two cardholders; 
(iv) request one or more issuer servers to block the amount specified by each of the at least two cardholders using the at least two card numbers; 
(v) dynamically track a cumulative amount by collating the amount specified by each card cardholder of the at least two cardholders;
(vi) determine [[]] that the cumulative amount is equal to or greater than the payment amount; 
(vi) upon determining that the cumulative amount is equal to or greater than the payment amount, generate a virtual card number for one time use based on the at least two card numbers; 
(vii) set, by the payment network server, a spending limit associated with the virtual card number to the payment amount; 
(viii) send a payment response to the merchant server including the virtual card number for the purchaser to use to complete the transaction; and
(ix) debit the payment amount from a repayment mechanism of the purchaser and credit respective payment amounts to the at least two card numbers received from the at least two cardholders. 

2. (Currently Amended) The payment network server for processing a card-not-present transaction as claimed in claim 1, wherein the data storage device comprises further instructions operative by the computer processor to cause the purchaser to select [[]]the repayment mechanism of the purchaser for repayment of the payment amount to the cardholders. 

3. (Currently Amended) The payment network server for processing a card-not-present transaction as claimed in claim 1, wherein debiting the payment amount from [[]]the repayment mechanism of the purchaser and crediting respective payment amounts includes crediting the respective payment amounts to the at least two card numbers on specific dates as selected by the at least two cardholders.   

4. (Previously Presented) The payment network server as claimed in claim 1, further configured to receive the payment request based on a selection by the purchaser of the payment cards and the contact mechanisms of the cardholders on a merchant screen, the selection by the purchaser of the payment cards being made by selecting an option available in a drop-down menu on the merchant screen.

5. (Previously Presented) The payment network server as claimed in claim 4, wherein the merchant screen is one of a merchant application and a merchant website. 

6. (Previously Presented) The payment network server as claimed in claim 1, wherein the reward associated with the transaction depends on the payment cards, issuer banks associated with the payment cards, a nature of a product or service being purchased, the payment amount, and a time of the transaction. 

7. (Previously Presented) The payment network server as claimed in claim 1, wherein the contact mechanisms for the cardholders comprise at least one of contact numbers and usernames for one or more social network platforms. 

8. (Previously Presented) The payment network server as claimed in claim 1, wherein the payment request received from the merchant server comprises an API (Application Programming Interface) call.

9. (Currently Amended) The payment network server as claimed in claim 1, further configured for verifying credentials of cards of the two cardholders and corresponding authentication inputs against pre-registered information of the two cardholders with the corresponding one or more issuer servers. 

10. (Currently Amended) The payment network server as claimed in claim 1, wherein the data storage device comprises further instructions operative by the computer processor to receive, by the payment network server, a request from the  cardholders to register the payment cards for participating in a payment service configured to allow the cardholders to lend the payment amount to the purchaser without disclosing sensitive information of the cardholders, and to register the cardholders in the payment service. 

11. (Previously Presented) The payment network server as claimed in claim 1, wherein the virtual card number corresponds to a non-physical card having a validity period. 

12. (Currently Amended) A computer implemented method for processing a card-not-present transaction associated with a purchaser, the method comprising: 
(i) receiving, from a merchant server, a payment request for a transaction associated with the purchaser, comprising a payment amount for a product, a plurality of contact mechanisms associated with cardholders eligible for a reward associated with the transaction, and details of the reward[[]]; 
(ii) sending a selection request using the plurality of contact mechanisms to the cardholders, the selection request comprising the details of the reward, the payment amount and a list of payment cards eligible for the reward; 
(iii) receiving from at least two cardholders of the cardholders eligible for the reward, a selection response collectively comprising at least two card numbers corresponding to at least two payment cards eligible for the reward, and an amount specified by each of the at least two cardholders; 
(iv) requesting one or more issuer servers to block the amount specified by each of the at least two cardholders using the at least two card numbers; 
(v) dynamically tracking a cumulative amount by collating the amount specified by each card cardholder of the at least two cardholders;
(vi) determining [[]] that the cumulative amount is equal to or greater than the payment amount; 
(vi) upon determining that the cumulative amount is equal to or greater than the payment amount, generating a virtual card number for one time use based on the at least two card numbers; 
(vii) set a spending limit associated with the generated virtual card number to the payment amount; 
(viii) sending a payment response to the merchant server including the virtual card number for the purchaser to use to complete the transaction; and
(ix) debiting the payment amount from a repayment mechanism of the purchaser and crediting respective payment amounts to the at least two card numbers received from the at least two cardholders.

13. (Currently Amended) The computer implemented method as claimed in claim 12, further comprising causing the purchaser to select [[]]the repayment mechanism of the purchaser for repayment of the payment amount to the at least two cardholders. 

14. (Currently Amended) The computer implemented method as claimed in claim 12, wherein debiting the payment amount from [[]]the repayment mechanism of the purchaser and crediting respective payment amounts includes crediting the respective payment amounts to the at least two card numbers on specific dates as selected by the at least two cardholders.

15. (Previously Presented) The computer implemented method as claimed in claim 12, further comprising receiving the payment request based on a selection by the purchaser of the payment cards and the contact mechanisms of the cardholders on a merchant screen, the selection by the purchaser of the payment cards being made by selecting an option available in a drop-down menu on the merchant screen. 

16. (Previously Presented) The computer implemented method as claimed in claim 12, wherein the payment request received from the merchant server comprises an API (Application Programming Interface) call.

17. (Previously Presented) The computer implemented method as claimed in claim 12, further comprising verifying credentials of cards of the two cardholders and corresponding authentication inputs against pre-registered information of the at least two cardholders with the corresponding one or more issuer servers.

18. Previously Presented) The computer implemented method as claimed in claim 12, wherein the virtual card number corresponds to a non-physical card having a validity period. 

19. (Previously Presented) The computer implemented method as claimed in claim 12, the method further comprising: receiving, by a payment network server, a request from the cardholders to register the cardholders for participating in a payment service configured to allow the cardholders to lend the payment amount to the purchaser without disclosing sensitive information of the cardholders, and to register the cardholders in the payment service.

20. (Previously Presented) The computer implemented method as claimed in claim 12, wherein the contact mechanisms for the cardholders comprise at least one of contact numbers and usernames for one or more social network platforms.   eodcmaster eodcmaster eodcmaster

Reasons for Allowance

The following is Examiner’s statement of reasons for allowance:
Examiner’s Amendment to Claims 1–20 as indicated supra.
The claims are eligible under 35 USC § 101 for the reason explained in the Non-Final Office Action mailed Mar. 10, 2022. The pending claims are directed to statutory categories of a machine and process, recite an abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity, MPEP § 2106.04(a)(2)(II)(B), but integrate the abstract idea exception into a practical application in the following independent claim limitations, in view of Applicant’s Specification, ¶ [0089]: 
(vii) … generate a virtual card number for one time use based on the at least one card number; 

(viii) set … a spending limit associated with the virtual card number to the payment amount; and 

(ix) send a payment response to the merchant server including the virtual card number for the purchaser to use to complete the [payment] transaction.

(x) debit the payment amount from a repayment mechanism of the purchaser and credit respective payment amounts to the at least two card numbers received from the at least two cardholders.

The following is a statement of reasons for the indication of allowable subject matter—the prior art fails to teach or render obvious the Independent Claims without using the claims as a roadmap and applying improper hindsight. Independently each of the claim limitations are obvious. It is noted that the priority date for the claims has support to Republic of Singapore Patent Applicant No. 10201806753R, filed Aug. 8, 2018. The Independent Claims recite with the Examiner’s amendment shown:
(i) receive, from a merchant server, a payment request for a transaction associated with the purchaser, comprising a payment amount for a product, a plurality of contact mechanisms associated with cardholders eligible for a reward associated with the transaction, and details of the reward[[]];
 
(ii) send a selection request using the plurality of contact mechanisms to the cardholders, the selection request comprising the details of the reward, the payment amount and a list of payment cards eligible for the reward; 

(iii) receive, from at least two cardholders of the cardholders eligible for the reward, a selection response collectively comprising at least two card numbers corresponding to at least two payment cards eligible for the reward, and an amount specified by each of the at least two cardholders; 

(iv) request one or more issuer servers to block the amount specified by each of the at least two cardholders using the at least two card numbers; 

(v) dynamically track a cumulative amount by collating the amount specified by each card cardholder of the at least two cardholders;

(vi) determine [[]] that the cumulative amount is equal to or greater than the payment amount; 

(vi) upon determining that the cumulative amount is equal to or greater than the payment amount, generate a virtual card number for one time use based on the at least two card numbers; 

(vii) set, by the payment network server, a spending limit associated with the virtual card number to the payment amount; 

(viii) send a payment response to the merchant server including the virtual card number for the purchaser to use to complete the transaction; and

(ix) debit the payment amount from a repayment mechanism of the purchaser and credit respective payment amounts to the at least two card numbers received from the at least two cardholders.

The prior art references most closely resembling the applicant’s claimed invention are:
Sanchez et al. (U.S. Pat. Pub. No. 2014/0081854) is pertinent because it discloses an on-site consumer at a merchant location can obtain payment authorization and a payment method via a mobile device and mobile application from third-party payor that is not at the merchant location.
Collas et al. (U.S. Pat. Pub. No. 2010/0114733) is pertinent because it discloses systems and methods are disclosed herein which that enable a first party, such as a child, to selected one or more items offered by an online retailer and to send a request to a second party, such as a parent or guardian, to request that the second party purchase the item or items for the first party.
Hariramani et al. (U.S. Pat. Pub. No. 2013/0024371) is pertinent because it discloses systems and methods for recommending a payment card for a particular purchase to optimize the consumer's benefits.
Stone et al. (U.S. Pat. No. 2013/0085938) is pertinent because it discloses a method and system that allows an account holder to create secure single and multi-use virtual credit account numbers from electronic devices and allows non-editable virtual credit card images to be created in another name from an administrator's account, which is perfect for employer/employee card creation, and electronically transmitted to an intended recipient.
Desilva et al. (U.S. Pat. Pub. No. 2017/0323280) is pertinent because it discloses methods for facilitation of installments for an electronic transaction.
Hosny et al. (U.S. Pat. Pub. No. 2015/0073988) is pertinent because it discloses methods and systems for processing a transaction that enables a group of cardholders to fund a payment made to a merchant using a single card number.
Mancini (U.S. Pat. No. 7,606,764)  is pertinent because it discloses systems and methods for making installment based credit purchases.
Canada Pat. No. CA 02826794 is pertinent because it discloses systems and methods for facilitating loyalty and reward functionality in mobile commerce.
Int. Pat. Pub. No. WO 2020/046461 is pertinent because it discloses systems and methods for providing contactless payment at a point-of-sale (POS) terminal associated with a merchant, without local, direct communication of the POS terminal with a payment device.
NPL: N. Waraporn, M. Sithiyavanich, H. Jiarawattanasawat and N. Pakchai, "Virtual Credit Cards on Mobile for M-Commerce Payment," 2009 IEEE International Conference on e-Business Engineering, 2009, pp. 241-246, doi: 10.1109/ICEBE.2009.40 is pertinent because it discloses managing the usage of several credit cards using Virtual Credit Cards (VCC) on mobile phones as an alternative of the existing Point-of-Sale (POS) devices.
Claims 1–20 are allowed because the references individually and in combination, fails to teach or render obvious the distinguishing claimed features identified above without using the claims as a roadmap and performing improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694